Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                          Case No.: 1:20-cv-21558-WILLIAMS / TORRES


    GOVERNMENT EMPLOYEES INSURANCE
    CO., GEICO INDEMNITY CO., GEICO
    GENERAL INSURANCE COMPANY and
    GEICO CASUALTY CO.,

            Plaintiffs,
    vs.

    JOSE DEJESUS GOMEZ-CORTES, M.D., et al.,

          Defendants.
    ______________________________________/

                   PLAINTIFFS’ MEMORANDUM IN OPPOSITION
                    TO DEFENDANTS’ MOTION TO DISMISS AND
              ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT

          Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

   Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”) respectfully

   submit this memorandum in opposition to the motion by Palmetto Health Medical Center Corp.

   (“Palmetto Health”), Jose DeJesus Gomez-Cortes, M.D. (“Gomez-Cortes”), Adrian Hernandez

   Aleman (“A. Hernandez”), Martha I. Torres, L.M.T. (“Torres”), and Tamara Y. Hernandez (“T.

   Hernandez”) (collectively the “Moving Defendants”), to dismiss Plaintiffs’ Complaint or, in the

   alternative, for a more definite statement pursuant to Fed. R. Civ. P. 12(e). See Docket No. 11.

                                             SUMMARY

          In its detailed complaint, GEICO alleges – in substance – that the Moving Defendants,

   together with their co-Defendants Doctor Max Medical Center Corp. (“Doctor Max”), Jacqueline

   Leva, M.D. (“Leva”), Irene Cabrera (“I. Cabrera”), Pedro Herrera Villafranca, L.M.T. (“Herrera”),
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 2 of 20



   Jorge Simon Roque, L.M.T. (“Simon”), Wellness Healthcare Clinic Corp. (“Wellness

   Healthcare”), Jose Ramon Cabrera (“J. Cabrera”), and Nestor Fernandez, M.D. (“N. Fernandez”)

   submitted, or caused to be submitted, a massive amount of fraudulent no-fault (“no-fault”,

   “personal injury protection”, or “PIP”) insurance billing through Palmetto Health, Doctor Max,

   and Wellness Healthcare to GEICO. See Docket No. 1. 1

            As discussed below, the Moving Defendants’ arguments for dismissal ignore the detailed

   facts set forth in the Complaint and are at odds with the pertinent law, including the law that has

   developed in numerous, highly analogous no-fault insurance (“personal injury protection” or

   “PIP”) fraud cases in the 11th Circuit, in Florida state appellate courts, and across the country.

            Aside from their misleading recharacterization of GEICO’s allegations, the Moving

   Defendants’ motion relies on an equally inaccurate interpretation of the pertinent law – including a

   number of legal contentions that repeatedly have been raised in the past by defendants in

   substantially similar no-fault insurance fraud cases, and repeatedly rejected by the federal courts.

   Indeed, the Moving Defendants somehow manage to avoid citing to any of the many federal (and

   Florida appellate) decisions – in substantially similar anti-PIP fraud cases – that decisively refute

   every one of their arguments. As discussed herein, the Moving Defendants’ motion to dismiss

   therefore should be denied in its entirety.

                                                BACKGROUND

            GEICO commenced this action on April 13, 2020. See Docket No. 1. Because it is

   impossible to describe every aspect of the detailed, 215-page Complaint in a relatively brief




   1
    These allegations are not pleaded in a conclusory vacuum, either. Rather, the Complaint sets forth numerous, claim-
   specific examples of the Moving Defendants’ fraudulent misrepresentations and acts of fraudulent concealment, detailing
   the “who, what, when, where, and why” of a large number of the Moving Defendants’ discrete fraudulent acts. See
   Docket No. 1, ¶¶ 1-117, 251-265, passim.



                                                             2
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 3 of 20



   memorandum of law, GEICO respectfully refers the Court to the Complaint for the full contours

   of Defendants’ interrelated fraudulent schemes.

            At bottom, and as more fully set forth in the Complaint, GEICO alleges that the Moving

   Defendants pervasively billed inflated amounts for medically unnecessary and illusory services,

   unlawfully misrepresented the identities of the actual service providers, and concealed the fact that

   they were unlawfully billing GEICO for “physical therapy” services that were performed – to the

   extent that they were performed at all – by unsupervised massage therapists, including Torres,

   Herrera, and Simon. See Docket No. 1, ¶¶ 1-117, 251-265, and passim. 2

            Relatedly, GEICO alleges that Defendants Gomez-Cortes, Leva, and N. Fernandez never

   legitimately served as Palmetto Health, Doctor Max, and Wellness Healthcare’s medical directors

   because, had they done so, they would have observed and put an end to the pervasive fraud and

   unlawful activity. See Docket No. 1, ¶¶ 1-117, 251-265, and passim. By extension, GEICO alleges

   that all of the Moving Defendants’ PIP billing falsely represented that Palmetto Health, Doctor

   Max, and Wellness Healthcare were eligible to receive PIP reimbursement, when in fact Palmetto

   Health, Doctor Max, and Wellness Healthcare were not eligible to receive PIP reimbursement

   because – in violation of the Florida Health Care Clinic Act (the “Clinic Act”, Fla. Stat. § 400.990,

   et seq.) – they operated without legitimate medical directors who legitimately fulfilled their

   statutory duties as clinic medical directors. Id.



   2
     As set forth in great detail in GEICO’s Complaint, massage therapy is not eligible for PIP reimbursement, and health
   care clinics such as Palmetto Health, Doctor Max, and Wellness Healthcare cannot recover PIP benefits for services
   performed by unsupervised massage therapists. Accordingly, to conceal the fact that they were billing GEICO for
   services provided by unsupervised massage therapists, including Torres, Herrera, and Simon, the Moving Defendants
   falsely represented, in virtually all of their “physical therapy” bills, that Gomez-Cortes, either personally performed
   the “physical therapy”, or else directly supervised the “physical therapy”. See Docket No. 1, ¶¶ 64-117, and passim.
   This made it appear as if the putative “physical therapy” services were lawfully provided, lawfully billed, and eligible
   for PIP reimbursement, when in fact they were not. In actuality, Gomez-Cortes – who was in his mid to late 60s at the
   time – could not possibly have performed or even supervised such as massive volume of “physical therapy” services,
   especially in light of his superhumanly-crowded work schedule. See id.



                                                              3
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 4 of 20



          Based on these allegations – which are pleaded in granular detail, with many claim-specific

   examples of the Moving Defendants’ fraudulent and unlawful activity – GEICO asserts claims

   against the Moving Defendants for, variously, civil RICO violations under 18 U.S.C. § 1962(c)

   and (d), violation of the Florida Deceptive and Unfair Trade Practices Act (the “FDUTPA”),

   violation of the Florida Civil Remedies for Criminal Practices Act (the “FCRCPA”), common law

   fraud, and unjust enrichment. Through these claims, GEICO seeks to recover the more than

   $2,690,000.00 it already has paid on the fraudulent billing that the Moving Defendants submitted,

   or caused to be submitted, through Palmetto Health, Doctor Max, and Wellness Healthcare. See

   Docket No. 1, ¶¶ 421-465, 556-600, and 601-645. In addition, GEICO seeks a declaratory

   judgment to the effect that it is not liable to pay any of the more than $75,000.00 in outstanding

   and unpaid billing that the Moving Defendants submitted through Palmetto Health, Doctor Max,

   and Wellness Healthcare, because of the fraud and unlawful conduct alleged in the Complaint. See

   Docket No. 1, ¶¶ 277-285.

                                             ARGUMENT
   I.     The Moving Defendants’ Motion Should be Denied to the Extent That it Seeks
          Dismissal of Plaintiffs’ Complaint Pursuant to Rule 12(b)(6)

          As discussed below, none of the Moving Defendants’ arguments for dismissal has any

   merit. Indeed, virtually identical anti-PIP fraud complaints asserting identical causes of action –

   and even anti- PIP fraud complaints with a substantially lesser amount of detail – repeatedly have

   been held sufficient by federal courts – both within and outside of the Eleventh Circuit.

   A.     Though the Moving Defendants Attempt to Mischaracterize GEICO’s Allegations
          and the Pertinent Law Regarding Gomez-Cortes’s Failure to Supervise the Massage
          Therapists, GEICO’s Actual Allegations are Legally Sufficient and Totally Plausible

          As set forth in GEICO’s Complaint, and as summarized above, the Moving Defendants

   unlawfully billed GEICO for putative “physical therapy” services that were performed – to the




                                                    4
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 5 of 20



   extent that they were performed at all – by Torres, Herrera, Simon, and other massage therapists,

   who were unsupervised and who held no physical therapy licenses. To make it appear as if the

   services were eligible for PIP reimbursement, the Moving Defendants falsely represented – in their

   billing for the services – that Gomez-Cortes personally performed or directly supervised the

   “physical therapy” services. In fact – and as set forth in detail in GEICO’s Complaint – Gomez-

   Cortes could not possibly have performed or even supervised the “physical therapy” services that

   were billed through Palmetto Health, Doctor Max, and Wellness Healthcare to GEICO, especially

   considering his incredibly crowded work schedule and the superhuman amount of individual

   healthcare services he purported to perform on individual dates. See Docket No. 1, ¶¶ 64-117, and

   passim.

             In an attempt to rebut GEICO’s claims, the Moving Defendants embark on a tortured

   analysis of the PIP statute and the Medicare Claims Processing Manual (the “Medicare Manual”).

   See Docket No. 11, pp. 9-16, and passim. Though it is difficult to follow their argument, the

   Moving Defendants appear to contend that it was totally lawful for them to represent – in their

   billing for the “physical therapy” services – that Gomez-Cortes supervised the services, because

   Gomez-Cortes supposedly provided some level of “general” or indirect supervision to Torres and

   the other massage therapists who performed the “physical therapy” services at Palmetto Health,

   Doctor Max, and Wellness Healthcare. See id.

             If this is what the Moving Defendants are driving at, they are incorrect. First, and most

   generally, the Moving Defendants’ argument is at odds with the actual allegations in the

   Complaint, which are entitled to every favorable inference on this motion to dismiss. GEICO not

   only alleges that Gomez-Cortes, Leva, and N. Fernandez failed to “directly” supervise the

   purported physical therapy services – GEICO alleges that they failed to provide any supervision




                                                     5
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 6 of 20



   with respect to the purported physical therapy services. See Docket No. 1, ¶¶ 70-117. Indeed,

   GEICO alleges detailed facts to demonstrate that Gomez-Cortes – who was in his mid-to-late SC

   at the time, and who was purporting to work a superhumanly-crowded schedule, typically at

   multiple locations, on the same dates when he was purporting to oversee massive amounts of

   “physical therapy” at Palmetto Health, Doctor Max, and Wellness Healthcare – could not possibly

   have supervised any of the purported physical therapy at Palmetto Health, Doctor Max, and

   Wellness Healthcare. Id. Accordingly, the Moving Defendants’ “direct vs. general” supervision

   argument is a red herring.

            Second, and in any case, the Moving Defendants’ strained analysis of the PIP statute and

   the Medicare Manual is at odds with the plain language of the Medicare Manual and the relevant

   law. As set forth in GEICO’s Complaint, the Moving Defendants billed for all of their purported

   “physical therapy” services using HCFA-1500 forms, which had to be completed in accordance

   with the Medicare guidelines. See Docket No. 1, ¶¶ 43, 62, 70-117, and passim. Pursuant to the

   instructions promulgated by the Centers for Medicare & Medicaid Services for the completion of

   HCFA-1500 forms, to the extent that a physician is not actually “directly supervising” a physical

   therapy treatment, then the actual name of the person who is actually performing the physical

   therapy treatment must be listed on the HCFA-1500 form. 3

            Though the Moving Defendants struggle to find some ambiguity in the Medicare Manual,

   the Medicare Manual and the PIP statute are perfectly clear. So clear, in fact, that: (i) numerous



   3
     See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set,
   Item 31 (requiring that the “provider” or “supplier” of the underlying healthcare service, or its representative, sign in
   box 31 of a HCFA-1500 bill, and further providing that “In the case of a service that is provided incident to the service
   of a physician or nonphysician practitioner, when the ordering physician or non-physician practitioner is directly
   supervising the service as in 42 CFR 410.32, the signature of the ordering physician or non-physician practitioner
   shall be entered in item 31. When the ordering physician or non-physician practitioner is not supervising the service,
   then enter the signature of the physician or non-physician practitioner providing the direct supervision in item 31.”)




                                                              6
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 7 of 20



   federal courts within the 11th Circuit – including this Court – have sustained identical RICO and

   other fraud-based claims to the effect that a healthcare clinic billed for “physical therapy”

   performed by unsupervised masseuses, and then falsely represented in its HCFA-1500 billing that

   a physician directly (or indirectly) supervised the masseuses; and (ii) the Florida Third District

   Court of Appeal recently denied PIP reimbursement to a healthcare clinic that falsely listed a

   physician on HCFA-1500 forms as the “direct supervisor” of purported physical therapy services,

   and unambiguously held that the Florida PIP statute precludes any reimbursement for any services

   that are performed by massage therapists. See, e.g., Government Employees Ins. Co., et al. v. Luis

   Lopez Mas, M.D. et al., S.D. Fla. Case No. 1:18-cv-20101-KMW, at Docket No. 71, pp. 7-13

   (sustaining virtually identical PIP fraud and racketeering complaint based on virtually identical

   allegations to the effect that defendants falsely represented, in their PIP billing, that a physician

   had supervised the “physical therapy” services at issue, when in fact the services had been

   performed by unsupervised massage therapists); Gov't Emples. Ins. Co. v. Quality Diagnostic

   Health Care, Inc., 369 F. Supp. 3d 1292, 1299-1301 (S.D. Fla. 2019)(same) 4; Government

   Employees Insurance Co. et al. v. DG Esthetic and Therapy Center, Inc. et al., S.D. Fla. Case No.

   1:18-cv-20921-CMA, at Docket Nos. 21, 29, 31 (same); Government Employees Ins. Co., et al. v.

   Alternative Medical Center of Florida, Inc., et al., S.D. Fla Case No. 1:17-cv-21375-RNS, at Docket


   4
     Notably, after the court denied the Quality Diagnostic defendants’ motion to dismiss, it ultimately granted GEICO
   summary judgment on its fraud, FDUTPA, and unjust enrichment claims. See Gov't Emples. Ins. Co. v. Quality
   Diagnostic Health Care, 2019 U.S. Dist. LEXIS 220674 (S.D. Fla. 2019). Thereafter, the Quality Diagnostic
   defendants moved to vacate or alter the judgment. See Quality Diagnostic, S.D. Fla. Case No. 1:18-cv-20101-JEM, at
   Docket No. 152. In their motion to vacate or alter the judgment, the Quality Diagnostic defendants raised – among
   other things – the exact same arguments as the Moving Defendants in the present case, to the effect that “direct”
   supervision by a licensed physician is not required, and a healthcare clinic may lawfully bill for “physical therapy”
   services performed by a massage therapist, so long as the massage therapist was “indirectly” or generally supervised
   by a licensed physician. See id., pp. 2-6. GEICO opposed the Quality Diagnostic defendants’ motion to vacate or alter
   the judgment, noting – just as it has in the present case – that there is no legal authority to support that proposition,
   which in any event is contrary to common sense. See Quality Diagnostic, at Docket No. 163, pp. 12-14. Though the
   court ultimately denied the Quality Diagnostic defendants’ motion to vacate or alter the judgment because it was
   procedurally improper, the court also “agree[d] with Plaintiffs that the Motion is meritless … .” See Quality
   Diagnostic, at Docket No. 165.



                                                              7
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 8 of 20



   No. 17 (same); Geico Gen. Ins. Co. v. Beacon Healthcare Ctr. Inc., 2020 Fla. App. LEXIS 2284

   (Fla. 3d DCA 2020)(“the PIP statute . . . precludes reimbursement [for] massage therapists” who

   are performing physical therapy services).

            Not only is the Moving Defendants’ “direct vs. general” supervision at odds with the actual

   allegations in the Complaint, and the weight of federal authority sustaining virtually identical PIP

   fraud claims based on virtually identical allegations, but it also is at odds with basic common sense.

   At bottom, if the Court were to credit the Moving Defendants’ “general” or indirect supervision

   argument, then it would mean that a physician could stand in the middle of downtown Miami with

   a cellphone in his or her hand, “generally supervise” hundreds – or even thousands – of individual

   massage therapists performing physical therapy services within a 20-mile or 30-minute radius of

   that spot, and have those services be considered part of the physician’s practice of medicine, rather

   than noncompensable massage. This is not the law, and the Court should decline the Moving

   Defendants’ invitation to create such a rule.

   B.       The Moving Defendants’ “Reliance” Argument is Meritless

            The Moving Defendants go on to argue that GEICO’s Complaint should be dismissed

   because GEICO did not justifiably rely on any misrepresentations. 5 See Docket No. 30, pp. 20-21

   and passim. At bottom, the Moving Defendants posit that, because GEICO supposedly knew (or




   5
    The Moving Defendants do not articulate which counts they seek to dismiss based on their “justifiable reliance”
   argument. To the extent the Moving Defendants are using the “justifiable reliance” argument to seek dismissal of
   GEICO’s FDUTPA and unjust enrichment claims, the court should reject this argument because reliance is not an
   element of FDUTPA or unjust enrichment claims. See, e.g., State Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc.,
   145 F. Supp. 3d 1154, 1165 (S.D. Fla. 2015)(“Under Florida law, the elements of a cause of action for unjust enrichment
   are: (1) plaintiff conferred a benefit on a defendant who has knowledge of that benefit; (2) defendant accepted and retained
   the benefit and (3) under the circumstances, it would be inequitable for the defendant to retain the benefit without paying
   for it.”)(Internal quotations and citation omitted); Carriuolo v. GM Co., 823 F.3d 977, 985 (11th Cir. 2016)(“[A] plaintiff
   asserting a FDUTPA claim need not show actual reliance on the representation or omission at issue ….”)(Internal
   quotations and citation omitted).




                                                                8
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 9 of 20



   at least had inquiry notice) that the billing submitted by the Moving Defendants was fraudulent,

   but paid the charges anyway, GEICO’s reliance could not have been justifiable. Id.

          The Moving Defendants are incorrect, for several reasons. First, and most generally,

   reliance is a fact-intensive issue that is not properly resolved on a motion to dismiss pursuant to

   Rule 12(b)(6). See, e.g., Doe v. Royal Caribbean Cruises, Ltd., 2011 U.S. Dist. LEXIS 146855 at

   * 9 (S.D. Fla. 2011)(whether plaintiff’s reliance was reasonable in light of the defendant’s actions

   was not a question that could be resolved on a motion to dismiss pursuant to Rule 12(b)(6)); Uphoff

   v. Wachovia Sec., LLC, 2009 U.S. Dist. LEXIS 116679 at * 15 (S.D. Fla. 2009)(“The question of

   whether Plaintiff's reliance was reasonable is a factual issue that cannot be resolved at the motion

   to dismiss stage.”). In this context, it would be especially inappropriate to dismiss based on the

   Moving Defendants’ reliance argument, because the argument is predicated on conclusory

   speculation about what GEICO knew, and when GEICO knew it. In actuality, GEICO has pleaded

   facts to demonstrate that the Moving Defendants acted to conceal their interrelated fraudulent

   schemes, that GEICO was under statutory and contractual obligations to promptly and fairly

   process claims within 30 days, and that the facially-valid documents submitted to GEICO in

   support of the fraudulent charges at issue, combined with the material misrepresentations and acts

   of concealment described above, were designed to and did cause GEICO to rely upon them. See

   Docket No. 1, ¶¶ 268-276, and passim. It is GEICO’s well-pleaded allegations – and not the

   Moving Defendants’ conclusory statements – that are entitled to the benefit of every reasonable

   inference on this motion to dismiss.

          Second, and in any case, GEICO was entitled – as a matter of law – to rely on the

   representations in the Moving Defendants’ PIP claims. See, e.g., Government Employees Ins. Co.,

   et al. v. Quality Diagnostic Health Care, Inc., et. al, S.D. Fla. Case No. 18-cv-20101-JEM, at Docket




                                                    9
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 10 of 20



   No. 125, p. 18 (rejecting similar “reliance” arguments in context of summary judgment motions, and

   noting that “GEICO was entitled to rely upon Defendants’ PIP claims”); Peak Prop. & Cas. Ins.

   Corp. v. Ensslin, 2014 U.S. Dist. LEXIS 69780 (M.D. Fla. 2014)(“As a matter of law, the insurer

   is entitled to rely on the representations made by an applicant in the application for insurance.”);

   Suite 225, Inc. v. Lantana Ins., Ltd., 2013 U.S. Dist. LEXIS 190536 at * 17 (S.D. Fla. 2013)(“It is

   well settled that the insurer is entitled to rely on the representations of an insured, without checking

   all its files to determine if the insured is committing a fraud.”)(Internal quotations and citations

   omitted). Were it otherwise, then every fraudulent PIP claimant would have a complete defense to

   a plaintiff-insurer’s fraud claim simply by virtue of the fact that the insurer paid the claim.

            Third, in keeping with the fact that GEICO was entitled to rely on the representations in

   the Moving Defendants’ PIP claims, the No-Fault Law explicitly permits plaintiff-insurers to

   challenge fraudulent or unlawful PIP claims at any time, even after they are paid. See Fla. Stat. §

   627.736(4)(b)(6)(permitting insurers to assert that PIP claims were medically unnecessary,

   fraudulent, unlawful, upcoded, etc., “at any time, including after payment of the claim”). 6

            Accordingly, the Moving Defendants’ “reliance” argument is meritless, and their motion

   to dismiss should be denied.

   C.       The Moving Defendants’ FDUTPA and “Reasonableness” Arguments are Meritless

            Along similar lines, the Moving Defendants contend – in totally conclusory fashion – that

   GEICO’s FDUTPA claims should be dismissed because GEICO supposedly has not sufficiently

   alleged that the Moving Defendants’ deceptive practices would be likely to deceive a reasonable

   consumer. See Docket No. 11, pp. 18-19. Again, however, questions regarding whether a


   6
     There are obviously sound public policy reasons for this provision, and Therapy Tampa’s baseless assertion that GEICO
   has waived its right to challenge the claims at issue in this lawsuit because it has already paid them is not only belied by
   the statute but also the federal courts that have considered this issue and which are referenced throughout the body of this
   complaint.



                                                               10
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 11 of 20



   reasonable consumer would be deceived by the Moving Defendants’ deceptive practices are not

   properly resolved via a motion to dismiss pursuant to Rule 12(b)(6). In the present case, GEICO

   not only has alleged that the Moving Defendants made various misrepresentations in connection

   with their PIP billing, but also that the Moving Defendants’ PIP charges were facially-valid and

   that GEICO had only 30 days to process the Moving Defendants’ claims. See Docket No. 1, ¶¶

   268-276, and passim. In this context – especially on a motion to dismiss where GEICO is entitled

   to every favorable inference – the Court should not resolve the “reasonable consumer” issue at the

   pleading stage. 7

            Indeed, it is worthwhile to note that courts within this District – including this Court – have

   denied motions to dismiss plaintiff-insurers’ FDUTPA claims that were predicated on substantially

   identical facts, as set forth in complaints that were in all material respects substantially identical

   to the Complaint in the present case. See, e.g., Alternative Medical Center of Florida, Inc., supra,

   at Docket No. 17 (denying motion to dismiss virtually identical FDUTPA claim in substantially

   identical complaint alleging upcoded examination charges/billing for unsupervised massage

   therapists); DG Esthetic, supra at Docket No. 29 (same); Luis Lopez Mas, M.D., supra at Docket

   No. 71 (same); State Farm Mut. Auto. Ins. Co. v. Physicians Group of Sarasota, L.L.C., 9 F. Supp.

   3d 1303, 1312-1313 (M.D. Fla. 2014)(observing that the FDUTPA is to be “liberally construed”,

   and rejecting motion to dismiss plaintiff-insurer’s FDUTPA claims based on an automobile

   insurance fraud scheme).




   7
     For their FDUTPA/reasonableness arguments, the Moving Defendants rely on Cluck-U Chicken, Inc. v. Cluck-U
   Corp., , 2017 WL 10275957, at *9 (M.D. Fla. June 6, 2017), and Deere Constr., LLC v. CEMEX Constr. Materials
   Fla., LLC, 2016 WL 8542540, at *3 (S.D. Fla. Dec. 1, 2016), cases that involve a motion for summary judgment and
   a motion for class certification respectively, and are otherwise inapposite cases. See Docket No. 30, p. 18. Beyond
   just citing to these cases for the purposes of introducing a general rule, the Moving Defendants do not even attempt to
   articulate how these cases have any relevance or present any guidance to the present case.




                                                            11
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 12 of 20



   D.       GEICO Has Pleaded its Fraud-Based Claims with the Requisite Specificity

            The Moving Defendants also argue that GEICO’s fraud-based claims are not pleaded with

   the requisite particularity under Rule 9(b). See Docket No. 11, pp. 7-8, 16-17, and passim. The

   Moving Defendants are incorrect, and ignore the weight of authority from district courts within

   the 11th Circuit (including this Court), in which anti-PIP fraud complaints with a virtually identical,

   or even lesser, amount of detail were held sufficient under Rule 9(b). 8 See, e.g., DG Esthetic, supra

   at Docket Nos. 21, 22, 29 (denying motion to dismiss GEICO’s fraud-based claims – which were

   pleaded with an identical level of detail as the allegations in the present case – based on argument

   that the complaint was insufficiently particularized under Rule 9(b)); Luis Lopez Mas, M.D., supra

   at Docket No. 71(same); Alternative Medical Center of Florida, Inc., supra at Docket No. 17, p. 5

   (holding that “GEICO’s comprehensive and granularly specific 119-page complaint” – which was

   pleaded with a format and level of detail that is virtually identical to the Complaint in the present

   case – “sufficiently states a cause of action for each of its seven counts.”); Government Employees

   Insurance Co. et al v. Path Medical, LLC et al, M.D. Fla. Case No. 8:17-cv-02848-EAK-TGW,

   Docket No. 112, pp. 15-18 (sustaining fraud-based claims on allegations with a similar level of

   detail in PIP fraud case and noting – among other things – that “[t]he complaint details the []

   [d]efendants’ individual roles in the fraudulent scheme, explains how each of the [] [d]efendants’

   actions furthered the scheme … [t]he complaint contains numerous examples of the arrangement

   in support … [f]urthermore, through the attached exhibit, GEICO provides a comprehensive listing

   of the bills submitted to GEICO as a result of the fraud … .”); Gov't Emples. Ins. Co. v. KJ



   8
    The Moving Defendants’ reference to State Farm v. Feijoo, et. al., 18-cv-23329, ECF Doc. No. 56 is inapposite. See
   Docket No. 30, p. 17. While the Feijoo court dismissed the plaintiff-insurer’s claims for being insufficiently specific
   under Rule 9(b), GEICO’s Complaint in the present case is much more detailed and particular then the Feijoo
   complaint, and easily meets the Rule 9(b) standard. As set forth herein, every federal court, both in this district and
   others, have held that anti-PIP fraud complaints pled in a virtually identical matter to this one met the Rule 9(b)
   pleading standard.



                                                            12
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 13 of 20



   Chiropractic Ctr. LLC, 2014 U.S. Dist. LEXIS 28913 at *18 n.4 (M.D. Fla. 2014)(GEICO stated

   fraud claims in anti-PIP fraud case where it set forth the “‘who, what, when, and where’ of the

   alleged scheme, including specific claim numbers, dates of loss, which clinic submitted bills,

   amounts paid by GEICO as well as type of fraud, date of mailing/wire, specific misrepresentations

   made, and parties who submitted the documents.”).

          At bottom, any fair reading of the Complaint should leave the respective Moving

   Defendants with no doubt as to their individual roles in the fraudulent scheme. For example, and

   as discussed above, the Defendants are alleged to have acted together to submit the fraudulent

   billing through Palmetto Health, Doctor Max, and Wellness Healthcare to GEICO, with Gomez-

   Cortes falsely purporting to supervise a massive amount of “physical therapy” services, Torres,

   Herrera, and Simon performing healthcare services at Palmetto Health, Doctor Max, and Wellness

   Healthcare without the appropriate supervision, and all of the Palmetto Health, Doctor Max, and

   Wellness Healthcare Defendants acting together to cause the fraudulent billing for those services

   to be submitted through Palmetto Health, Doctor Max, and Wellness Healthcare, respectively, to

   GEICO. See Docket No. 1, ¶¶ 1-276. This is more than sufficient to satisfy Rule 9(b).

   E.     GEICO Has Sufficiently Alleged its Claims Against Torres, and Has Not Engaged in
          any Improper “Group Pleading”

          Relatedly, the Moving Defendants argue that GEICO’s claims against Torres should be

   dismissed for lack of particularity, and because GEICO supposedly has not alleged any facts to show

   that Ramos “ever made a single false representation… or had any role or responsibility for creating

   and submitting the HCFA forms.”. See Docket No. 11, pp. 7, 18-20, and passim. More generally,

   the Moving Defendants contend that GEICO’s allegations improperly “lump” all of the Moving

   Defendants’ together, and amounts to improper “group pleading”. Id.




                                                   13
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 14 of 20



          Again, the Moving Defendants are incorrect. As discussed above, any fair reading of

   GEICO’s Complaint should leave the Moving Defendants no doubt as to what each of them is

   alleged to have done. With respect to Torres, the Complaint clearly alleges that Torres performed

   medically unnecessary “physical therapy” services, with the knowledge that the resulting bills would

   falsely represent: (i) that the “physical therapy” was medically necessary; and (ii) that she had been

   supervised by a licensed physician when performing the “physical therapy”; and (iii) that the

   “physical therapy” therefore was eligible for PIP reimbursement, when in fact it was not. See Docket

   No. 1, ¶¶ 64-117, and passim. What is more, the Complaint identifies the billing codes used to bill

   for Torres’ fraudulent services, and the spreadsheet attached as Exhibit “8” to the Complaint set forth

   a large, representative sample of the predicate acts of mail fraud in which Torres – together with her

   co-Defendants – engaged.

          This is sufficient at the pleading stage. See, e.g., KJ Chiropractic Ctr. LLC, supra at *13

   (M.D. Fla. 2014)(rejecting similar argument, and holding that “[a]lthough GEICO has lumped the

   Defendants together in certain portions of the Second Amended Complaint, this does not negate the

   fact that GEICO has still alleged specific instances of conduct sufficient to inform each Defendant

   of its individual role in the alleged scheme.”); Government Employees Insurance Co. et al v.

   Cereceda, et al., S.D. Fla. Case No. 19-cv-22206, at Docket Nos. 57, 72 (in case featuring very

   similar anti-PIP fraud complaint, pleaded with the same level of particularity as GEICO’s Complaint

   in the present case, denying motion to dismiss where defendants similarly argued that GEICO had

   not sufficiently pleaded fraud claims against the employees of health care clinics); Orthopedic Rehab

   Specialty Clinics, Inc. v. State Farm Mut. Auto. Ins. Co., 2003 U.S. Dist. LEXIS 29312 at * 8 - * 9

   (M.D. Fla. 2003)(rejecting similar “group pleading” argument, where insurer/counterclaim-plaintiff

   alleged that various counterclaim-defendants acted collectively to cause the submission of fraudulent




                                                     14
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 15 of 20



   billing, because “such allegations are sufficient at the pleading stage to put the Counter-Defendants

   on notice of their alleged fraudulent conduct.”); DG Esthetic, supra (denying motion to dismiss

   substantially similar complaint with virtually identical level of detail, pleaded in a substantially

   identical manner); Luis Mas, M.D., supra (finding a similar “group pleading” argument unpersuasive

   and held that while “GEICO lumped the Defendants together in certain portions of [the Complaint],

   this does not negate the fact that GEICO has still alleged specific instances of conduct sufficient

   to inform each Defendant of its individual role in the alleged scheme.”)

          In this context, while it is true enough the GEICO does not allege that Torres personally

   dropped a fraudulent PIP bill into the mailbox, GEICO is not obligated to make such allegations,

   considering Torres’s well-pleaded role as one of the primary providers of the fraudulent services in

   Palmetto Health’s fraudulent scheme. See, e.g., State Farm Mut. Auto. Ins. Co. v. Physicians Group

   of Sarasota, L.L.C., at Docket No. 5, pp. 15-18, and 9 F. Supp. 3d at 1311 (though defendants in a

   highly-analogous PIP fraud case made similar arguments, the Court nonetheless held that the

   plaintiff-insurer’s complaint, which contained a level of detail similar to GEICO’s Complaint in

   the present case, satisfied Rule 9(b)); Cereceda, supra (same); State Farm Mut. Auto. Ins. Co. v.

   Kugler, 2011 U.S. Dist. LEXIS 107005 at * 17 - * 18 (S.D. Fla. 2011) (though defendants in PIP fraud

   case made similar arguments, the court nonetheless held that the plaintiff-insurer’s complaint, which

   contained a level of detail similar to GEICO’s Complaint in the present case, satisfied Rule 9(b)).

   II.    Defendants’ Motion Should be Denied to the Extent That it Seeks a More Definite
          Statement Pursuant to Rule 12(e)

           Federal Rule of Civil Procedure 12(e) allows a party to “move for a more definite

   statement of a pleading to which a responsive pleading is allowed but which is so vague or

   ambiguous that the party cannot reasonably prepare a response. Because of the notice pleading

   standard in federal court, motions for more definite statement are disfavored and should be granted




                                                    15
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 16 of 20



   only if the pleading to which the motion is directed is so vague that the respondent cannot

   reasonably be expected to respond”. Martinez v. QBE Specialty Ins. Co., 2018 U.S. Dist. LEXIS

   155330 (M.D. Fla., 2018), citing Fed. R. Civ. P. 12(e). Moreover, “Rule 12(e) motions are

   generally disfavored because too often defendants argue that a more definite statement is needed

   simply to delay the progress of the plaintiff's case.” Oconnor & Oconnor, LLC v. Liberty Mut. Ins.

   Co., 2013 U.S. Dist. LEXIS 142621 at *3 (M.D. Fla. 2013).

           In this context, the Moving Defendants do not identify any portion of GEICO’s Complaint

   that is so vague or ambiguous that they cannot reasonably prepare a response. See Docket No. 11,

   passim. Either Palmetto Health, Doctor Max, and Wellness Healthcare were unlawfully operated

   without legitimate medical directors in violation of the Clinic Act, or they lawfully operated in

   compliance with the Clinic Act. Either the putative healthcare services that were billed through

   Palmetto Health, Doctor Max, and Wellness Healthcare to GEICO were “lawfully provided” and

   medically necessary, or they were not. Either the Moving Defendants illegally billed GEICO for

   physical therapy services provided by an unsupervised massage therapist – and falsely represented

   in the billing that the masseuse worked under the direct supervision of a licensed physician – or they

   did not. Either the numerous, claim-specific examples of the Moving Defendants’ fraudulent

   treatment and billing practices that are set forth in the Complaint are accurate, or they are not.

           Simply put, GEICO’s Complaint presents a straightforward, easily understandable narrative

   setting forth detailed facts regarding the Moving Defendants and their fraudulent activities. See

   Docket No. 1, passim. Indeed – and as discussed above – GEICO’s Complaint in this action is

   sufficiently detailed and clear to withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)

   and 9(b), let alone a motion for a more definite statement.




                                                     16
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 17 of 20



            The Moving Defendants’ contention that GEICO’s complaint is somehow unintelligible

   because it uses phrases such as “in many cases” and “to the extent they were provided at all” 9 is

   belied by two recent decisions from district courts within the 11th Circuit in which motions for a

   more definite statement were denied. See Docket No. 11, pp. 19-20. Both cases – Gov't Emples.

   Ins. Co. v. Benefica Health Ctr., Corp., 2017 U.S. Dist. LEXIS 66542 (S.D. Fla. 2017) and

   Alternative Medical Center of Florida, Inc., supra – involved substantially similar PIP fraud

   complaints, featuring substantially similar allegations and a virtually identical format and level of

   detail. 10 In Benefica, the Honorable Federico A. Moreno denied the defendants’ motion for a more

   definite statement under Rule 12(e). As Judge Moreno observed:

            The amended complaint provides more than adequate information for Defendants to
            respond in good faith. Defendants are on clear notice of their alleged fraudulent conduct as
            the amended complaint alleges, inter alia, that Benefica was unlawfully operating without
            a legitimate medical director; that the putative health care services billed through Benefica
            were fraudulent; and that Defendants illegally billed GEICO for services. The amended
            complaint is not unintelligible. To the contrary, although it does not specify all allegedly
            fraudulent reimbursement claims, it provides thousands of examples, each containing
            Benefica's claim number, the date received, CPT code, and purported date of service. To
            the extent any allegations are unclear due to a lack of specificity, they are more
            appropriately clarified by discovery.

   Id. at *5; see also Alternative Medical, supra, Docket No. 17, fn. 1 (denying motion for more

   definite statement based – as in the present case – on the defendants’ failure to meet and confer as


   9
    The Moving Defendants also argue that GEICO’s usage of “and/or” in its complaint makes the Complaint ambiguous.
   See Docket No. 30, p. 23. This is a wholly disingenuous and fruitless argument. GEICO’s usage of “and/or” is for the
   most part limited to its discussion of the various requirements of the CPT codes. By way of example, paragraph 815
   of the Complaint states “pursuant to the CPT Assistant, the complexity of medical decision-making is measured by
   the number of diagnoses and/or the number of management options to be considered”(emphasis added). The use of
   “and/or in this context” or in any other context in the Complaint do not make the allegations in the Complaint
   ambiguous in any way.
   10
      For example – and as in the present case – in both the Benefica case and the Alternative Medical Center of Florida
   case, GEICO alleged that the defendant healthcare clinics and their associates submitted fraudulent billing for physical
   therapy services that unlawfully were performed by unsupervised massage therapists, falsely represented in the billing
   that a licensed physician had either personally performed or directly supervised the physical therapy services, and
   falsely represented that the services were medically necessary, and in some cases that the services actually had been
   performed. By extension, in both the Benefica case and the Alternative Medical Center of Florida case – as in the
   present case – GEICO alleged that the defendant healthcare clinics lacked legitimate medical directors, and therefore
   were operating in violation of the Clinic Act.



                                                             17
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 18 of 20



   required by the local rules, but noting, in any case, that “had the Court assessed Alternative

   Medical’s motion for a more definite statement on its merits it likely would have reached the same

   conclusion: the complaint ‘provides more than adequate information for Defendants to respond’

   and is far from unintelligible.”)

          GEICO’s Complaint is in all material respects identical to the complaints in Benefica and

   Alternative Medical. Therefore, GEICO respectfully submits that the present motion for a more

   definite statement should be denied for the same reasons that Judge Moreno denied the Benefica

   defendants’ motion for a more definite statement.

          Accordingly, the Moving Defendants’ motion should be denied to the extent that it seeks a

   more definite statement.

   III.   To the Extent That the Court Finds any Defect, GEICO Requests Leave to Replead

          GEICO believes that its Complaint adequately alleges its claims against Defendants. To the

   extent, however, that the Court finds the Complaint to be inadequate in any manner, GEICO

   respectfully requests leave pursuant to Fed. R. Civ. Proc. 15(a) to serve an amended complaint, as it

   believes that any such inadequacies would be merely issues of technical pleading rather than

   substantive defects in the claims. When a party requests leave to amend its complaint, permission

   generally should be freely granted. See, e.g., Moreno v. Moore, 2019 U.S. Dist. LEXIS 190792

   (M.D. Fla. 2019).

                                            CONCLUSION

          For the reasons stated above, the Moving Defendants’ motion to dismiss and alternative

   motion for a more definite statement should be denied in its entirety.




                                                    18
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 19 of 20



                                                            Respectfully submitted,

                                                             /s/ John Marino
                                                            John P. Marino (FBN 814539)
                                                            Lindsey R. Trowell (FBN 678683)
                                                            Kristen Wenger (FBN 92136)
                                                            SMITH, GAMBRELL & RUSSEL, LLP
                                                            Phone: (516) 357-3000           50
                                                            North Laura, Street, Suite 2600
                                                            Jacksonville, Florida 32202
                                                            Phone: (904) 598-6100
                                                            Facsimile: (904) 598-6204
                                                             jmarino@sgrlaw.com
                                                            ltrowell@sgrlaw.com
                                                            kwenger@sgrlaw.com

                                                            Timothy J. Bang (pro hac vice)
                                                            RIVKIN RADLER LLP
                                                            926 RXR Plaza
                                                            Uniondale, New YORK 11556
                                                            Phone: (516) 357-3000
                                                            Facsimile: (516) 357-3333
                                                            timothy.bang@rivkin.com

                                                            Attorney for Plaintiffs

                                    CERTIFICATE OF SERVICE

           I certify that on June 1, 2020, I electronically filed the foregoing document with the Clerk

   of the Court using the CM/ECF system, which will provide notice to the counsel of record on the

   attached service list.


                                                         /s/ John P. Marino




                                                   19
Case 1:20-cv-21558-KMW Document 19 Entered on FLSD Docket 06/01/2020 Page 20 of 20



                                       SERVICE LIST

    John P. Marino                                 Christian Carrazana
    Lindsey R. Trowell                             Christian Carrazana P.A.
    Kristen Wenger                                 100 NE 15 St., Suite 101B
    SMITH, GAMBRELL & RUSSEL, LLP                  Homestead, FL 33030
    50 North Laura, Street, Suite 2600             christian@carrazana-legal.com
    Jacksonville, Florida 32202
     jmarino@sgrlaw.com                            Counsel for Defendants, Fernandez
    ltrowell@sgrlaw.com                            Medical Services, Inc., Maday
    kwenger@sgrlaw.com                             Fernandez, Randy Diaz and Sergios
                                                   Castellanos
    Counsel for Plaintiffs

    Timothy J. Bang (pro hac vice)                 Richard John Diaz
    RIVKIN RADLER LLP                              3127 Ponce De Leon Boulevard
    926 RXR Plaza                                  Coral Gables, FL 33134-6816
    Uniondale, New YORK 11556                      Rick@rjdpa.com
    timothy.bang@rivkin.com
                                                   Counsel for Defendants, Irene Cabrera and
    Counsel for Plaintiffs                         Jose Ramon Cabrera

    Kenneth B Schurr                               Roberto Pertierra
    Manno & Schurr PA                              2655 Le Jeune Road
    2030 S Douglas Road                            Coral Gables, FL 33134
    Suite 105                                      robertopertierra@gmail.com
    Coral Gables, FL 33134
    counselken@schurrlaw.com                       Counsel for Defendants, Irene Cabrera and
                                                   Jose Ramon Cabrera
    Andrew P. Baratta (pro hac vice)
    Baratta, Russell & Baratta
    3500 Reading Way
    Huntingdon Valley, PA 19006
    andrew@barattarussell.com

    Counsel for Defendants, Palmetto Health
    Medical Center Corp, Adrian Hernandez
    Aleman, Jose DeJesus Gomez-Cortes, and
    Martha I Torres and Tamara Y. Hernandez




                                              20
